DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Pg. 23 line 30 there should be a space between “channel” and “112”.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rigid walls surrounding the channels must be shown or the feature(s) canceled from the claim(s).  This feature is not specifically indicated in the Figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 58-60, and 68-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 53 recites a solid agent carrier body and that the solid body comprises microchannels.  In the remarks, Applicant states that something can be both hollow and solid.  However, in the specification Applicant contrasts something hollow with something solid (Col. 15 lines 11-12), Merriam-Webster provides one definition of solid including “being without an internal cavity” (https://www.merriam-webster.com/dictionary/solid).  As such use of the terminology regarding “solid” is unclear, as it is unclear how something is both solid and has channels.  Claim 53 recites “the microchannels are each surrounded by rigid walls” the claim previously recites the channels extend through a solid agent carrier body it is not clear if the walls are in addition to the carrier body or how the walls relate to the carrier body.  For purposed of the rejection the rigid walls are taken as a separate structure from the solid carrier body.  It is not clear how the Claim 68 recites the layers have holes, however, claim 53 recites microchannels and pores, it is not clear if these are the same as the holes or the holes are in addition to this.  For purposes of examination they are taken to be the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53, 58-60, and 68-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Sa et al. (US 6,322,532 B1) in view of Tachibana et al. (US 6,096,000) and Gonnelli et al. (US 2004/0106904 A1).
With regard to claims 53, 69, 70, D’Sa et al. teach a method of dispensing an agent from an agent carrier, the method comprising: holding the agent within an agent carrier, wherein said agent carrier includes a solid agent carrier body that comprises a plurality of microchannels extending at least partially through the agent carrier body about terminating at a tissue contacting surface of the agent carrier body in a series of individual pores, wherein the microchannels enable transportation of the agent through the agent carrier body to the tissue contacting surface (Fig. 2 members 30 and 32, 30 is a solid matrix which can be a sponge, a sponge would comprise channels terminating in pores at the surface, Col. 8 lines 15-46) in a plurality of protrusions, wherein holding the agent within the agent carrier includes holding at least some agent within the agent carrier body (Col. 8 lines 15-46); engaging the tissue contacting surface of the agent carrier body with a surface of a biological tissue, wherein the agent carrier body and the tissue contacting surfaces do not penetrate any layer of the tissue (Fig. 2 adhered to the tissue at 28, Col. 8 lines 10-15, see abstract for dermal or mucosal delivery); and dispensing agent from the agent carrier to the tissue surface by applying ultrasonic waves having a power of between 0.05 Wcm2 and 3.5 Wcm2 to cause transportation of the agent through the agent carrier body to the tissue surface (Col. 9 lines 28-32, Col. 5 lines 1-10); wherein: the method further includes applying only the ultrasonic waves to the tissue via the agent carrier to permit penetration of the agent into the tissue (Col. 5 lines 1-10, exemplary claim 1 no other means of delivery are used other than ultrasonic), and the microchannels are each surrounded by rigid walls (Fig. 2 member 22, the microchannels considered are the ones surrounded by 22, as 22 surrounds all of the microchannels each channel is surround by the rigid walls of 22, Col. 8 lines 9-10).  D’Sa et al. teach member 30 may be a sponge but does not disclose a specific pore size.  However, Tachibana et al. teach an ultrasonic delivery device in which fluid is delivered through pores between 0.3 micrometers and .1mm (Col. 3 lines 5-10).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pore size in D’Sa as in Tachibana et al. as Tachibana et al. teach such is an effective size for delivering a substance using ultrasound and would yield the same predictable result.  D’Sa et al. teach mucosal tissue but does not explicitly disclose delivery to ocular or oral mucosa.  However, Gonnelli et al. teach that mucosal tissues in the body include oral and ocular tissues as well as a limited number of other tissues ([0049]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the device of D’Sa et al. to deliver to ocular mucosa as D’Sa et al. teach delivering to mucosal tissue and Gonnelli et al. teach that ocular tissues are among a limited finite number of mucosal tissues found in the body and as there are a limited number of mucosal application sites one or ordinary skill in the art would be motivated to pursue delivery to such sites and anticipate success.
With regard to claims 58 and 59, see Col. 9 lines 20-32 specific ultrasonic operational parameters are selected which would necessarily result in delivery to a particular depth.
With regard to claim 60, as combined and cited above the reservoir provides the agent to the matrix which comprises the microchannels.
With regard to claim 68, see tissue contacting layer 30, other layer 32, opening (hole) of 32 enables agent to be transported to 30 which has additional holes (Col. 8 lines 15-46).
With regard to claims 71 and 72, see Fig. 2 member 22 would be able to be held by the hand to be placed on the body, see ultrasound generating components at least 12 and 14 within 22.
With regard to claim 73, see Col. 8 lines 35-38 patches are replaced after use.

Claims 53, 58-60, and 68-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US 6,096,000) in view of Gonnelli et al. (US 2004/0106904 A1).
With regard to claims 53, 69, and 70 ,Tachibana et al. teach a method of dispensing an agent from an agent carrier, the method comprising: holding the agent within an agent carrier, wherein said agent carrier includes a solid agent carrier body that comprises a plurality of microchannels extending at least partially through the agent carrier body and terminating at a tissue contacting surface of the agent carrier body in a series of individual pores of up to 1000 µM in size, wherein the microchannels enable transportation of the agent through the agent carrier body to the tissue contacting surface, wherein the holding includes holding at least some agent within the agent carrier body (Fig. 1 carrier 3B, microchannels 5, Col. 2 lines 51-61, Col. 3 lines 2-15, Col. 4 lines 5-11, Col. 5 lines 25-40); engaging the tissue contacting surface of the agent carrier body with a surface of a biological tissue, wherein the agent carrier body and the tissue contacting surface do not penetrate any layer of the tissue (Fig. 1 tissue 2); and dispensing agent from the agent carrier to the tissue surface by applying ultrasonic waves having a power of between 0.05 Wcm2 and 3.5 Wcm2 to cause transportation of the agent through the agent carrier body to the tissue surface (Col. 3 lines 18-40); wherein: the method further includes applying only the ultrasonic waves to the tissue via the agent carrier to permit penetration of the agent into the tissue (Col. 3 lines 18-40), and the microchannels are each surrounded by rigid walls (Fig. 1 see 3C which surrounds all channels, effectively surrounding each channel in 3B, see Col. 2 lines 51-54 regarding material) .  Tachibana et al. do not disclose ocular tissue.  However, Gonnelli et al. teach that mucosal tissues in the body include ocular tissues as well as a limited number of other tissues ([0049]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the device of Tachibana et al. to deliver to ocular mucosa as Tachibana et al. teach delivering to biological tissue and Gonnelli et al. teach that ocular tissues are among a limited finite number of mucosal tissues found in the body and as there are a limited number of mucosal application sites one or ordinary skill in the art would be motivated to pursue delivery to such sites and anticipate success.
With regard to claims 58 and 59, see Col. 2 lines 2-40, specific ultrasonic operational parameters are selected which would necessarily result in delivery to a particular depth.
With regard to claim 60, see agent reservoir 4 (Fig. 1).
With regard to claim 68, the tissue contacting layer is 3B and the other layer is 3C F9g. 1).
With regard to claims 71 and 72, 6 is taken as the handle (Fig. 1, Col. 3 lines 18-40).
With regard to claim 73, the tip is capable of single use.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783